DETAILED ACTION

1. This communication is in response to the application filed on 07/23/2019.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:    
        Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless -
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3. Claims 1-4, 6-11, 13-15, 17-18, and  20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Stachura (US 2018/0157468 A1), an IDS provided reference.   


Regarding claim 1,  Stachura discloses an apparatus for managing a plurality of blueprint application integrations requiring variable host address identifications in a group-based communication system comprising a group-based communication server, a group-based communication repository, and a plurality of group-based communication channels, the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:  

generate and transmit, in response to receiving from a client device a request to define the one or more integration parameters for the blueprint application (in order to create and update a web application from an original blueprint application multiple features and requirement being set for generating a software application set to a particular computer  (Stachura , [0078]-[0079])), maximum scopes and features request interface data configured to cause a client device to render an interactive scopes and features request interface (  in response to a webifier API call, a chat object feature representing a list of chat message  objects being entered as required by user permissions, using a maximum value of the scope (Stachura ,[0343]-[0344]); the maximum value of the scope being disclosed in [0282]) , the interactive scopes and feature request interface being configured to enable user authorization of defined scopes  (using an Application programming interface spreadsheet tools a user is being allowed using user’s permissions to add-on the spreadsheet tools (Stachura ,[0344]))and features for a blueprint application integration that forms part of the plurality of blueprint application integrations ( multiple features and requirement being used in an original blueprint application to create a web application  (Stachura ,[0078]-[0079));      
      generate, in response to receiving from the client device a maximum scopes and features definition object comprising a user authorization of defined scopes (  in response to a webifier API call, a chat object feature representing a list of chat message  objects being entered as required by user permissions, using a maximum value of the scope (Stachura ,[0343]-[0344]); the maximum value of the scope being disclosed in [0282])  and features for the blueprint application integration, an authentication token configured to enable the defined scopes and features for the blueprint application integration ( a token artificial signature being used  to apply multiple files and  file  folders (Stachura ,[0339]-[0341])); cause token data associated with the authentication token to be transmitted to a third party application provider associated with the blueprint application ( third party issuer being used for applying the token artificial signature (Stachura ,[0341])); and      
      generate and store, in the group-based communication repository ( (Stachura ,[0341])), in response to receiving the maximum scopes and features definition object, a blueprint application integration row comprising one or more integration row entries ( traditional spreadsheet table in a database being created that are being formatted to build complex software sheet  (Stachura ,[0365])), wherein the one or more integration row entries comprise information at least partially related to the blueprint application integration (thumbnails for each sheet being recorded in a database row (Stachura ,[0341])).      

Regarding claim 2, Stachura discloses  the apparatus of claim 1, wherein the blueprint application is associated with a blueprint application identifier that uniquely identifies the blueprint application ( a digital representation signature of (Stachura ,[0341])); and wherein the one or more integration row entries comprise the blueprint application identifier ( a blueprint  token artificial signature  (Stachura ,[0341])).     

Regarding claim 3, Stachura discloses the apparatus of claim 1, wherein the authentication token comprises one or more of (i) an integration identifier that uniquely identifies the blueprint application integration, (ii) a workspace identifier that uniquely identifies a workspace to which the blueprint application integration belongs, or (iii) a secret string; and wherein the one or more integration row entries comprise the integration identifier ( a signature of  a  file blue print application being recorded in a row (Stachura ,[0341])) .     

Regarding claim 4, Stachura discloses the apparatus of claim 1, wherein causing token data associated with the authentication token to be transmitted to a third party application provider associated with the blueprint application comprises:
      transmitting a token transmission payload to the client device (using an Application programming interface spreadsheet tools being sent to user device (Stachura ,[0344])), wherein the token transmission payload is configured to cause the client device to render token data associated with the authentication token ( a token artificial signature being used  to apply multiple files and  file  folders (Stachura ,[0339]-[0341])) and instructions for providing the token data to the third party application provider ( third party issuer being used for applying the token artificial signature (Stachura ,[0341])).   

Regarding claim 6, Stachura discloses the apparatus of claim 1, wherein the blueprint application is associated with a maximum scopes and features set; and wherein the defined scopes and features for the blueprint application integration comprise one of (i) the maximum scopes and functions set or (ii) a subset of the maximum scopes and functions set (  using a maximum value 

Regarding claim 7, Stachura discloses the apparatus of claim 1, wherein the blueprint application integration row is further configured to either store or point to a location in the group-based communication repository that stores a settings manifest file, the settings manifest file comprising information defining one or more of (i) at least one blueprint application integration scopes, (ii) at least one enabled function, (iii) at least one defined host address identification, or (iv) the authentication token (token artificial signature (Stachura ,[0341])).       

Regarding claim 8, Stachura discloses  the apparatus of claim 1, wherein the blueprint application is associated with a settings manifest file, the settings manifest file (setting and configurations to design spreadsheet application being discloses  (where the setting or the configuration file for designing the spreadsheet is equated to the setting manifest file  based on [0141] of the specification (Stachura ,[0433])) comprising information defining one or more of (i) at least one blueprint application integration scopes, (ii) at least one enabled function, (iii) at least one variable host address identification, or (iv) the authentication token (token artificial signature (Stachura ,[0341])).      

Regarding claim 9, Stachura discloses the apparatus of claim 1, wherein the computer program code is configured to further cause the apparatus to: provide an integration information endpoint configured to receive an integration settings query payload, wherein the integration settings query payload comprises at least the authentication token; and provide an integration update endpoint configured to receive an integration update request payload (update a web application from an original blueprint application multiple features and requirement being set for generating a software application set to a particular computer  (Stachura , [0078]-[0079])), wherein the integration update request payload comprises at least the authentication token ( third party issuer being used for applying the token artificial signature (Stachura ,[0341])).



 retrieve from the group-based communication repository, in response to receiving the integration settings query payload, a settings manifest file (setting and configurations to design spreadsheet application being discloses  (where the setting or the configuration file for designing the spreadsheet is equated to the setting manifest file  based on [0141] of the specification (based on the specification [0008] the payload is a token) (Stachura ,[0433]))  that comprises at least the authentication token( a token artificial signature being used  to apply multiple files and  file  folders (Stachura ,[0339]-[0341])); transmit an integration settings response payload comprising information at least partially related to the settings manifest file,   

Regarding claim 11, Stachura discloses  the apparatus of claim 9, wherein the integration update request payload comprises an updated settings manifest file; and 
       wherein the computer program code is configured to further cause the apparatus to: access the group-based communication repository, in response to receiving the integration update request payload (in order to create and update a web application from an original blueprint application multiple features and requirement being set for generating a software application set to a particular computer  (Stachura , [0078]-[0079])), and modify a settings manifest file associated with the authentication token, such that the manifest file associated with the authentication token matches the updated settings manifest file (setting and configurations to design spreadsheet application being discloses  (where the setting or the configuration file for designing the spreadsheet is equated to the setting manifest file  based on [0141] of the specification (Stachura ,[0433])); and generate and transmit an integration update confirmation payload (  in response to a webifier API call, a chat object feature representing a list of chat message  objects being entered as required by user permissions, (Stachura ,[0343]-[0344]), wherein the integration update confirmation payload comprises the authentication token ( third party issuer being used for applying the token artificial signature (Stachura ,[0341])).   

Regarding claim 13, Stachura discloses  a system for managing a plurality of blueprint application integrations requiring variable host address identifications comprising at least one 
       provide an integration information endpoint configured to receive an integration settings query payload (update a web application from an original blueprint application multiple features and requirement being set for generating a software application set to a particular computer  (Stachura , [0078]-[0079])),  from the third party application provider ( third party issuer being used for applying the token artificial signature (Stachura ,[0341])), the integration settings query payload comprising the authentication token  (  token authority server issues token to a network device (Feinberg, [0043]);    
         provide an integration update endpoint configured to receive an integration update request payload ( a payload token being transmitted to an intended recipient  (Feinberg, [0127])) from a third party application provider (third party being used to give access to information using token ( (Feinberg, [0043])), the integration update request payload comprising the authentication token ( a token artificial signature being used  to apply multiple files and  file  folders (Stachura ,[0339]-[0341]));  
       in response to receiving the integration settings query payload, retrieve from the group- based communication repository the settings manifest file comprising the authentication token  ( a token artificial signature being used  to apply multiple files and  file  folders (Stachura ,[0339]-[0341]))and transmit an integration settings response payload comprising information at least partially related to the settings manifest file (setting and configurations to design spreadsheet application being discloses  (where the setting or the configuration file for designing the spreadsheet is equated to the setting manifest file  based on [0141] of the specification (Stachura ,[0433])); and 
        in response to receiving the integration update request payload,  modify the settings manifest file within the group-based communication repository associated with the authentication token (setting and configurations to design spreadsheet application being discloses  (where the setting or the configuration file for designing the spreadsheet is equated to the setting manifest file  based on [0141] of the specification (Stachura ,[0433])).  
 
Regarding claim 14, Stachura discloses a method for managing a plurality of blueprint application integrations requiring variable host address identifications in a group-based 
      in response to receiving a request from a client device to define the one or more integration parameters for the blueprint application, maximum scopes and features request interface data configured to cause a client device to render an interactive scopes and features request interface (  in response to a webifier API call, a chat object feature representing a list of chat message  objects being entered as required by user permissions, using a maximum value of the scope (Stachura ,[0343]-[0344]); the maximum value of the scope being disclosed in [0282]) , the interactive scopes and feature request interface being configured to enable user authorization of defined scopes and features for a blueprint application integration that forms part of the plurality of blueprint application integrations; 
       generating, in response to receiving from a client device a maximum scopes and features definition object comprising a user authorization of defined scopes and features for the blueprint application integration (using an Application programming interface spreadsheet tools a user is being allowed using user’s permissions to add-on the spreadsheet tools (Stachura ,[0344])), an authentication token configured to enable the defined scopes and features for the blueprint application integration (using an Application programming interface spreadsheet tools a user is being allowed using user’s permissions to add-on the spreadsheet tools (Stachura ,[0344])); 
       causing token data associated with the authentication token to be transmitted to a third party application provider associated with the blueprint application ( third party issuer being used for applying the token artificial signature (Stachura ,[0341])); and
      generating and storing, in the group-based communication repository, in response to receiving the maximum scopes and features definition object(  a webifier API call a chat object feature representing a list of chat message  objects to be entered (Stachura ,[0343]-[0344]), a blueprint application integration row comprising one or more integration row entries, wherein the one or more integration row entries comprise information at least partially related to the blueprint application integration (thumbnails for each sheet being recorded in a database row (Stachura ,[0341])).  



      transmitting a token transmission payload to the client device (using an Application programming interface spreadsheet tools being sent to user device (Stachura ,[0344])), wherein the token transmission payload is configured to cause the client device to render token data associated with the authentication token ( a token artificial signature being used  to apply multiple files and  file  folders (Stachura ,[0339]-[0341]))  and instructions for providing the token data to the third party application provider ( third party issuer being used for applying the token artificial signature (Stachura ,[0341])).     

Regarding claim 17, Stachura discloses the method of claim 14, wherein the blueprint application is associated with a maximum scopes and features set; and wherein the defined scopes and features for the blueprint application integration comprise one of (i) the maximum scopes and functions set or (ii) a subset of the maximum scopes and functions set (  using a maximum value of the scope (Stachura ,[0343]-[0344]); the maximum value of the scope being disclosed in [0282]).  

Regarding claim 18, Stachura discloses a method for managing a plurality of blueprint application integrations requiring variable host address identifications in a group-based communication system comprising a group-based communication server, a group-based communication repository, and a plurality of group-based communication channels, the method comprising: 

providing, using the group-based communication server, a blueprint application associated with a blueprint application identifier that uniquely identifies the blueprint application (in order to update a web application from an original blueprint application multiple features and requirement being set for generating a software application set to a particular computer  (Stachura , [0078]-[0079]));

providing, using the group-based communication server, a plurality of blueprint application integrations (using an Application programming interface spreadsheet tools to add-on the spreadsheet tools (Stachura ,[0344])), wherein each blueprint application integration is associated with the blueprint application identifier ( a token artificial signature being used  to apply multiple files and  file  folders (Stachura ,[0339]-[0341])), an authentication token that is uniquely generated for each blueprint application (in order to create a web application from an original blueprint application multiple features and requirement being set for generating a software application set to a particular computer  (Stachura , [0078]-[0079])), and  
a blueprint application row stored in the group-based communication repository, the blueprint application row comprising one or more integration row entries storing information at least partially related to the blueprint application integration ( traditional spreadsheet table in a database being created that are being formatted to build complex software sheet  (Stachura ,[0365])); 
      providing, using the group-based communication server, one or more resource endpoints configured to receive at least one function payload from the group-based communication server, wherein each of the one or more resource endpoints has a resource endpoint location that is fully defined by the one or more defined host address identifications, and wherein the third party application provider performs at least one processing action in response to receiving the at least one function payload ( third party issuer being used for applying the token artificial signature (Stachura ,[0341])).     

 Regarding claim 20, claim 20 is substantially similar to claim 13, thus the same rationale applies. 


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention

           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 
 

4a. Claims 5, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stachura (US 2018/0157468 A1) in view of Rigney    (US 7,289,911 B1).   

Regarding claim 5, Stachura discloses the apparatus of claim 1, wherein the one or more integration row entries comprise one or more of. (i) one or more variable host address identification placeholders, (ii) a plurality of enabled function placeholders, (iii) a plurality of blueprint application integration scope placeholders (iv) a blueprint application identifier that uniquely identifies the blueprint application;  (v) an integration identifier that uniquely identifies the blueprint application integration, or (vi) the authentication token ( a placeholders destination is disclosed (Stachura ,[0371])); and wherein the plurality of blueprint application integration scope placeholders are subsequently replaced by a plurality of blueprint application integration scopes that are at least partially defined by the maximum scopes and features definition object ( placeholders destination disclosed having different parts of the  web application being built using different forms  (Stachura ,[0372]-[0373])).


    Stachura does not disclose further wherein the group-based communication server initially causes a plurality of the one or more integration row entries to store null values.   

    Rigney discloses further wherein the group-based communication server initially causes a plurality of the one or more integration row entries to store null values ( in a data repository the value at initial  time is zero ( (Rigney, column 12,  lines 49-59).   

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Rigney’s feature into Stachura’s teachings in order to start the initial data with no residual data by setting data to zero value initially.

Regarding claim 16, Stachura discloses the method of claim 14, wherein the one or more integration row entries comprise one or more of. (i) one or more variable host address identification placeholders,  (ii) a plurality of enabled function placeholders, (iii) a plurality of blueprint application integration scope placeholders (iv) a blueprint application identifier that uniquely identifies the blueprint application;  (v) an integration identifier that uniquely identifies the blueprint application integration, or (vi) the authentication token, wherein the plurality of blueprint application integration scope placeholders are subsequently replaced by a plurality of blueprint application integration scopes that are at least partially defined by the maximum scopes and features definition object ( placeholders destination is disclosed (Stachura ,[0371])).

            Stachura does not disclose  wherein the group-based communication server initially causes a plurality of the one or more integration row entries to store null values.  

             Rigney discloses wherein the group-based communication server initially causes a plurality of the one or more integration row entries to store null values ( in a data repository the value at initial  time is zero ( (Rigney, column 12,  lines 49-59).    

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Rigney’s feature into Stachura’s teachings in order to start the initial data with no residual data by setting data to zero value initially.

Regarding claim 19, Stachura discloses the method of claim 18, wherein the one or more integration row entries comprise one or more of: (i) one or more variable host address identification placeholders, (ii) a plurality of enabled function placeholders, (iii) a plurality of blueprint application integration scope placeholders (iv) a blueprint application identifier that uniquely identifies the blueprint application; (v) an integration identifier that uniquely identifies the blueprint application integration, or (vi) the authentication token, wherein the plurality of blueprint application integration scope placeholders are subsequently replaced by a plurality of blueprint application integration scopes that are at least partially defined by the maximum scopes and features definition object ( placeholders destination is disclosed (Stachura ,[0371])).


            Stachura does not disclose   wherein the group-based communication server initially causes a plurality of the one or more integration row entries to store null values.  

    Rigney discloses  wherein the group-based communication server initially causes a plurality of the one or more integration row entries to store null values ( in a data repository the value at initial  time is zero ( (Rigney, column 12,  lines 49-59).   

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Rigney’s feature into Stachura’s teachings in order to start the initial data with no residual data by setting data to zero value initially.

4b. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stachura (US 2018/0157468 A1) in view of MINENO (US 2011/0004617 A1) 

Regarding claim 12, Stachura discloses the apparatus of claim 9, wherein the integration update request payload comprises a plurality of parameters comprising one or more of the authentication token, the blueprint application integration identifier, or parameters defining a new scope or function for the blueprint application integration corresponding to the blueprint application integration identifier ( a token artificial signature being used  to apply multiple files and  file  folders (Stachura ,[0339]-[0341])).  

                 Stachura does not disclose   wherein the computer program code is configured to further cause the apparatus to: access the group-based communication repository, in response to receiving the integration update request payload, and modify the blueprint application integration row associated with the authentication token, wherein at least one new integration row entry is appended to the blueprint application integration row to store data associated with the new scope or function for the blueprint application integration, and wherein the at least one new integration row entry stores at least some of the parameters defining the new scope or function for the blueprint application integration.    


                MINENO discloses   wherein the computer program code is configured to further cause the apparatus to: access the group-based communication repository ((MINENO, [0001])) , in response to receiving the integration update request payload  ((MINENO, [0001])) , and modify the blueprint application integration row associated with the authentication token ((MINENO, [0001])), wherein at least one new integration row entry is appended to the blueprint application integration row to store data associated with the new scope or function for the blueprint application integration ( each row being appended with mapping definitions (MINENO, [0175])), and wherein the at least one new integration row entry stores at least some of the parameters defining the new scope or function for the blueprint application integration ( information source defined in a model being integrated in a row (MINENO, [0175])).         

INFORMATION DISCLOSURE STATEMENT

5. The information disclosure statement (IDS) submitted on 01/17/20120. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   

/DAVID R LAZARO/Primary Examiner, Art Unit 2455